Title: [Diary entry: 25 May 1787]
From: Washington, George
To: 

Friday 25th. Another Delegate coming in from the State of New Jersey gave it a representation and encreased the number to Seven which forming a quoram of the 13 the Members present resolved to organize the body; when, by a unanimous vote I was called up to the Chair as President of the body. Majr. William Jackson was appointed Secretary and a Comee. was chosen consisting of 3 Members to prepare rules & regulations for conducting the business and after [ap]pointing door keepers the Convention adjourned till Monday, to give time to the Comee. to report the matters referred to them. Returned many visits to day. Dined at Mr. Thos. Willings and sp[en]t the evening at my lodgings.